Citation Nr: 0624142	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected Diabetes 
Mellitus.  

4.  Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected Diabetes 
Mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Boise, Idaho, Regional 
Office (RO) of the Department of Veterans Affairs (VA) dated 
in July 2003.  


FINDINGS OF FACT

1.  Left ear hearing loss was incurred in service.  

2.  The veteran does not have right ear hearing loss by VA 
standards.  

3.  There is no competent evidence of tinnitus which is the 
result of a disease or injury incurred in service.  

4.  There is no competent evidence of hypertension which is 
the result of a disease or injury incurred in service or a 
service-connected disability.  

5.  There is no competent evidence of coronary artery disease 
which is the result of a disease or injury incurred in 
service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran is entitled to service connection for left 
ear hearing loss.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2005).

2.  The veteran is not entitled to service connection for 
right ear hearing loss.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2005).

3.  The veteran is not entitled to service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

4.  The veteran is not entitled to service connection for 
hypertension, including as secondary to service-connected 
Diabetes Mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).

5.  The veteran is not entitled to service connection for 
coronary artery disease, including as secondary to service-
connected Diabetes Mellitus.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Consistent with controlling law, VCAA notice was provided to 
this claimant in February 2003, before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The claims were then readjudicated 
following the May 2004 Statement of the Case, in the 
Supplemental Statement of the Case (SSOC) in February 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).  

As for the content of the notice, the notice included the 
type of evidence needed to substantiate the claims for 
service connection, namely, that the disabilities were 
related to service.  The veteran was informed that VA would 
obtain VA records and that he could submit private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that which was in his possession.  The 
notice included the general provision for the effective date 
of the claims for increase, that is, the date of receipt of 
the claims. 

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, since service connection is the issue on 
appeal, degree of disability is only a potential issue.  Any 
defect with respect to the notice of degree of disability 
assignable under Dingess at 19 Vet. App. 473 has not 
prejudiced the veteran's claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and private 
records, and the veteran has been afforded several VA 
examinations.  As there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist. 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In addition, service connection for sensorineural hearing 
loss and certain forms of cardiovascular disease, including 
hypertension and coronary artery disease may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The veteran contends that he  experienced acoustic trauma in 
service, particularly during his tour of duty in Vietnam.  He 
testified that his job as a helicopter mechanic involved 
exposure to constant acoustic trauma from aircraft and M-60 
guns.  He flew 38 combat missions.  He believes this caused 
hearing loss and tinnitus.  He submitted medical literature 
on the topic of noise induced hearing loss in veterans.  

Service medical records show that the veteran entered service 
with auditory thresholds of 0 or less at all relevant 
frequencies.  At separation, auditory thresholds were 10 or 
less at all relevant frequencies.  The veteran did not report 
hearing loss, nor was any noted, at any time during service.  
There was no diagnosis related to hearing loss.  

Post-service records include VA examination showing mild high 
frequency sensorineural hearing loss in the right ear, and 
moderate low frequency sensorineural hearing loss in the left 
ear, in May 2003.  This examination report established 
hearing loss for VA purposes in the left ear based on the 
criteria set forth at 38 C.F.R. § 3.385.  However, the 
veteran's hearing loss in the right ear is not hearing loss 
for VA purposes, because the readings for the right ear did 
not show an auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz of 40 decibels or greater, the 
auditory thresholds for at least three of those frequencies 
was not 26 decibels or greater, and the speech recognition 
score using the Maryland CNC Test was not less than 94 
percent.  See 38 C.F.R. § 3.385.

Tinnitus was also first diagnosed in the May 2003 VA 
examination.  The examiner opined that it was less likely 
than not that the veteran's hearing loss and tinnitus were 
caused by exposure to excessive noise while in the military.  

The veteran was treated by Darrell A. Krammer, Jr., M.D., of 
the Idaho Ear, Nose and Throat Center.  In August 2003, Dr. 
Krammer opined the following:  "Based on this patient's 
history of noise exposure during his Vietnam era duty which 
consisted of both gunfire exposure and his working near the 
helicopter engines I feel that the hearing losses seen on the 
audiogram performed 5-20-03 are consistent with the effects 
of his noise exposure during his period of service."  In 
June 2004, responding to the VA SOC observation that he did 
not review the veteran's service record, Dr. Krammer 
clarified that he reviewed the veteran's service records and 
personally identified that the veteran functioned as a 
helicopter mechanic and was in a combat situation in Vietnam.  

The veteran has a diagnosis of hearing loss in both ears, but 
only the hearing loss in the left ear meets the definition in 
VA regulation.  See 38 C.F.R. § 3.385.  The Board finds his 
account of exposure to in-service noise to be credible and 
consistent with the conditions of his service.  Moreover, the 
opinion of Dr. Krammer is enough to put the evidence at least 
in equipoise as to the left ear hearing loss.  When the 
evidence supports the claim or is in relative equipoise, the 
veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

However, Dr. Krammer's opinion is not sufficient to put the 
claim in equipoise as to the right ear, because the veteran 
does not have hearing loss as defined by VA regulation in 
that ear.  There was no right ear hearing loss in service or 
following service that can be service-connected.  See 
38 C.F.R. § 3.385.  The preponderance of the evidence is 
against the claim as to the right ear, and the claim must be 
denied.  

Furthermore, there is no competent evidence, opinion or 
otherwise, that the veteran's tinnitus, first noted many 
years after service, is related to service.  The only opinion 
as to tinnitus is contained in the May 2003 VA examination 
report, and is against the claim.  Thus, a preponderance of 
the evidence is against the claim, and the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension and Coronary Artery Disease

The veteran claims that his hypertension and coronary artery 
disease are caused by his service-connected Diabetes 
Mellitus.  He does not argue that these were incurred in 
service, rather, that they developed as a result of diabetes.  
Service connection was granted for Diabetes Mellitus in the 
rating decision on appeal, and a 20 percent rating is in 
effect.  

Consistent with the veteran's contentions, the record does 
not show, nor does any medical evidence suggest, that 
hypertension or coronary artery disease were incurred in or 
aggravated by service as set forth in 38 C.F.R. § 3.303.  
Thus, the preponderance of the evidence is against the claims 
on a direct basis.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Treatment records show 
hypertension medication dating from 1995.  Treatment records 
and a private medical statement show diabetes first diagnosed 
in October 1999.  

The veteran underwent an examination for Agent Orange 
exposure in June 2003 which showed no coronary artery 
disease.  It did note he was a smoker, and that he had 
hypertension and hypercholesterolemia.  

In an August 2003 statement, Richard A. Augustus, M.D., the 
veteran's family doctor, noted the veteran was diagnosed with 
diabetes mellitus in October 1999, and had since developed 
coronary artery disease which was 'certainly a complication' 
of diabetes mellitus.  Dr. Augustus provides no actual 
records of treatment for such disease.  

The veteran was afforded a VA cardiovascular examination in 
order to determine what, if any, cardiovascular disease he 
currently suffered from, and whether it was likely related to 
service.  A report of this examination dated in January 2005 
reflects that the veteran's VA medical records were reviewed 
and his history discussed.  The veteran reported that he did 
not see a private health care provider for coronary artery 
disease, and no evidence of such a disease was found in the 
medical records reviewed by the examiner.  The veteran 
reported no history of myocardial infarction, congestive 
heart failure, or other type of heart disease.  He denied 
heart arrhythmias or thyroid disease.  He denied heart 
surgery.  He did report an occasional funny feeling in the 
right side of his chest which did not cause dyspnea on 
exertion.  The feelings lasted about 2 seconds and the entire 
event lasted up to 2 hours.  His physical examination 
revealed regular rate and rhythm of the heart, and no noted 
abnormalities.  The diagnostic tests included normal sinus 
rhythm on EKG, with incomplete right bundle branch block.  
The examiner found no change from prior EKG of May 2004.  
Chest X-ray was negative and unchanged from June 2003.  The 
diagnosis was coronary artery disease not found.  However, 
the veteran was noted to be at risk because of sedentary 
lifestyle, weight and diabetes.  The diagnosis also included 
low blood pressure, the veteran was not symptomatic .  

Dr. Augustus wrote a statement on the veteran's behalf in 
January 2005.  In it, he noted he had reviewed the documents 
reviewed by the RO in making the July 2003 rating decision.  
He noted that current medical knowledge shows that 
dysmetabolic syndrome, which includes hypertension, precedes 
diabetes by years.  He stated that true hypertension and 
diabetes are related illnesses.  He indicated that the 
reasoning by VA in denying the connection flies in the face 
of current medical knowledge.  Alternatively, Dr. Augustus 
noted that the veteran likely had diabetes for years prior to 
its detection.  

In order to clarify this matter, the Board ordered another 
examination for hypertension.  This VA examination was 
conducted in February 2005.  The examiner was asked to 
comment on the likelihood that hypertension was proximately 
due to diabetes.  The examiners, a physician and a nurse 
practitioner, opined that hypertension, although present and 
being treated, was less likely than not due to diabetes.  The 
examiners noted there was no research based information 
showing that diabetes mellitus directly causes hypertension.  
As to metabolic syndrome, the examiners noted that it was 
part of a group of risk factors for heart disease.  The 
diagnosis was made if the patient is overweight, has high 
blood pressure, and high serum glucose or dyslipidemia.  Many 
patients with adult onset diabetes also have metabolic 
syndrome.  They noted that metabolic syndrome can occur 
without the diagnosis of hypertension.  

Thus, the Board finds that the preponderance of the evidence 
is against the claims of service connection for hypertension 
and coronary artery disease as secondary to diabetes 
mellitus.  Post service medical records show no findings of 
hypertension for almost three decades following service.  
Although Dr. Augustus has asserted that there is a connection 
between the current hypertension and diabetes, the Board 
attaches more probative weight to the VA opinion in February 
2005.  This is because the VA examiners gave well-reasoned, 
well-supported rationale as to why Dr. Augustus' opinion was 
not appropriate under the specific circumstances of this 
case.  The VA examiners pointed out that there are cases of 
dysmetabolic syndrome without hypertension.  

The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, the VA report of February 2005, which is 
deemed to be of greater probative value, is in essence 
adopted.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of secondary service connection for hypertension.  

As to the coronary artery disease claim, the Board notes that 
there is no current diagnosis as set forth in VA 
examinations.  Although Dr. Augustus stated the veteran had 
coronary artery disease, the VA examinations, based upon 
diagnostic testing, are more probative.  These failed to 
yield a diagnosis of such disease.  The VA examination in 
January 2005, consistent with the other VA evidence of 
record, shows no coronary artery disease which could be 
considered secondary to diabetes.  Again, the Board may adopt 
a particular medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record that appears to support a claimant's 
position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Thus, the VA report of January 2005, which is of greater 
probative value, is in essence adopted.  

While the veteran is competent to describe the symptoms that 
he experienced, his statements are without significant 
probative value in regard to the issue at hand, as the 
veteran has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the veteran's personal belief that he has a current 
disorder related to service or to a service-connected 
disorder, cannot serve to prove that the disability, even if 
present, had its onset during active service or would 
otherwise be related to any in-service disease or service-
connected disorder.  

The preponderance of the evidence is against the claims for 
service connection for hypertension and coronary artery 
disease.  The benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issues.  That doctrine 
is not for application in this case because the preponderance 
of the evidence is against the veteran's claims.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.  



Service connection for hypertension, including as secondary 
to service-connected Diabetes Mellitus, is denied.  

Service connection for coronary artery disease, including as 
secondary to service-connected Diabetes Mellitus, is denied.



____________________________________________
JEFF MARTN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


